Per Curiam.
No notice to quit ivas requisite in this case. After the expiration of the lease, the tenants did not continue in possession by any new agreement with the plaintiff; nor did the plaintiff do any act whatever, from which a renewal of the contract, or a consent to the tenants to hold for a year, could be inferred. The proof is decisive, that the agent, who gave the lease for three years, had no authority to make any new agreement, and that he so declared to the tenants. The defendants were, therefore, no more than tenants at suf-. ferance. There must be a judgment for the plaintiff,.
Judgment for tire plaintiff»